Citation Nr: 0609075	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  02-19 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard P. Cohen, Attorney


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to April 
1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied his claim for a rating higher than 
30 percent.  After the veteran disagreed with this decision, 
the evaluation was increased to 50 percent effective the date 
of the increased rating claim.  The veteran continued to 
disagree with this evaluation, and in December 2003 the Board 
denied his increased rating claim.  In July 2005, United 
States Court of Appeals for Veterans Claims (the Court) 
vacated the decision and remanded the claim to the Board.

The Board notes that the September 2002 VA examination report 
indicating that the veteran could be unemployable due to PTSD 
was treated as a claim for a total disability rating based on 
individual unemployability (TDIU), and the veteran was 
afforded a May 2005 VA examination to assess his 
employability.  As no rating decision has yet been issued on 
this matter, it is referred to the RO for appropriate 
development and consideration.


FINDING OF FACT

The evidence reflects that the symptoms of the veteran's PTSD 
include occupational impairment and deficiencies at work, 
frequent flashbacks and panic attacks, and occasional 
suicidal and homicidal thoughts, but not total occupational 
and social impairment due to symptoms of gross impairment in 
thought processes or inability to perform the activities of 
daily living.






CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria have been met for an evaluation of 70 percent, 
but no higher, for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) discussed both the timing 
and content of the VCAA's notice requirements.  In VAOPGCPREC 
7-2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005).  VA met this 
requirement here.  After the veteran filed his July 2002 
claim for an increased rating for his PTSD, the RO sent him 
an August 2002 VCAA letter.  The RO did not take any action 
until its September 2002 rating decision that the veteran 
appealed to the Board.  Thus, in compliance with Pelegrini, 
VA provided VCAA notification to the veteran prior to its 
initial adjudicative action on his claim.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

These requirements were met in this case.  The RO's August 
2002 letter told the veteran it was working on his claim for 
an increased rating for PTSD, and explained that to establish 
entitlement to this benefit, the veteran had to show that the 
PTSD had increased in severity.  The letter also indicated 
the information or evidence needed from the veteran and the 
respective responsibilities of the veteran and the RO in 
obtaining additional evidence.  The RO did not tell the 
veteran to provide any evidence in his possession that 
pertained to the claim, but the Board discussed all of the 
VCAA's requirements in its December 2003 decision, VA 
obtained all identified treatment records and afforded the 
veteran a new VA examination as to the severity of his PTSD, 
and the veteran's representative indicated in his February 
2006 letter that the veteran has no additional evidence to 
submit.  Any error in the RO's initial August 2002 VCAA 
letter is therefore harmless, as VA cured such error by 
providing the veteran with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  VA thus satisfied the purpose behind the 
notice requirement and fully complied with its duty to assist 
the veteran.

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.
      
Here, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for an increased rating, but the effective date was not 
explicitly discussed.  To the extent the notice provided to 
the veteran regarding the effective date of benefits should 
they be granted was insufficient, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Because the Board will grant the increased rating 
claim in this case without assigning an effective date, the 
RO will have the opportunity to provide appropriate notice to 
the veteran prior to assigning an effective date.

Therefore, under these circumstances, it is not prejudicial 
to finally decide this appeal, no further development is 
required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

In the present case, service connection for PTSD has already 
been established and the claim is one for an increase in the 
PTSD rating, so the present level of disability is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under the applicable rating criteria for PTSD, 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9411, a 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessed 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

In its June 2005 opinion, the Court noted that the Board 
failed to discuss and take account of evidence regarding 
occupational impairment and deficiencies, frequent panic 
attacks and flashbacks, and occasional suicidal episodes at 
work (Court Decision, at 6-7).  The Board has taken account 
of these symptoms, as well as information submitted after the 
last Board decision, and finds that the veteran is entitled 
to an evaluation of 70 percent, but no higher, for PTSD.  At 
the September 2002 VA examination, the veteran noted multiple 
difficulties at work in relationships with coworkers and 
following and understanding directions.  These difficulties 
were corroborated in July 2001 lay statements from the 
veteran's employer and coworker, who noted among other things 
his impaired impulse control.  The veteran also noted 
flashbacks two to three times per week, occasional suicidal 
thoughts, and panic attacks three to four times per week.  As 
the veteran thus has demonstrated many of the symptoms in the 
70 percent criteria such as suicidal ideation, impaired 
impulse control, inability to establish and maintain 
effective relationships, and panic and depression that are 
quite frequent and affect his ability to function 
independently, as well as some symptoms in the 50 percent 
criteria, the Board finds that his symptoms more nearly 
approximate the symptoms in the 70 percent criteria, and he 
is therefore entitled to the higher rating.  38 C.F.R. § 4.7 
(2005).

The veteran is not, however, entitled to the higher, 100 
percent rating.  His occupational and social impairment was 
not total, as he noted at the September 2002 VA examination 
that his relationship with his wife was a little better and 
that he attended Veteran Center groups one night per week.  
Moreover, his insight was fair, his judgment did not appear 
impaired, and his speech was generally relevant and coherent 
at the September 2002 VA examination, reflecting that he did 
not have the gross impairment in thought processes or 
communication in the 100 percent criteria.  Moreover, at the 
September 2002 VA examination the veteran's hygiene and dress 
were adequate and appropriate with grooming only slightly 
neglected, and he indicated that he cuts the grass and takes 
care of the yard, reflecting an ability to perform the 
activities of daily living.  Moreover, although the veteran's 
symptoms were slightly worse at the May 2005 VA 
unemployability examination, there were only mild deficits in 
his hygiene noted, his thought processes appeared generally 
logical, sequential, and goal directed, and he still had 
contact with his son and daughter, although he was 
unemployed, his wife had had a stroke, and his son-in-law had 
recently been killed in an accident.  Further, the veteran's 
GAF score was 45 at the September 2002 VA examination and 40-
45 at the May 2005 VA examination, scores that, while showing 
major impairment in several areas, did not reflect the 
serious impairment in communication or judgment reflected by 
GAF scores of 30 and below, which correspond more closely to 
the 100 percent rating.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996) (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV)) (describing GAF 
score as a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness").  The veteran's symptoms 
therefore more closely resemble those in the 70 percent 
criteria than in the 100 percent criteria.

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2005).  However, the veteran has not required 
frequent hospitalization for his PTSD, its manifestations are 
contemplated by the schedular criteria, and there is no 
indication that application of the schedular criteria has 
been rendered impractical.  Thus, referral of this case for 
extra-schedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In sum, the preponderance of the evidence reflects that the 
veteran's symptoms approximate those in the 70 percent 
criteria for evaluating PTSD more than either the 50 or 100 
percent criteria.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for a rating 
higher than 50 percent for PTSD is granted to the extent 
indicated.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7 (2005); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, an evaluation of 70 percent, but no 
higher, is granted for the veteran's PTSD.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


